Case 2:19-cv-00629-KD-N Document 50 Filed 08/19/21 Page 1 of 1               PageID #: 1114




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

CHRISTINE JACKSON,                                   )
     Plaintiff,                                      )
                                                     )
v.                                                   )
                                                     )   CIVIL ACTION NO. 2:19-cv-629-KD-N
                                                     )
MARION MILITARY INSTITUTE,                           )
  Defendant.                                         )

                                          JUDGMENT

       In accordance with the Order granting summary judgment issued on this date, it is

ORDERED, ADJUDGED and DECREED that judgment is entered in favor of Defendant

Marion Military Institute and against Plaintiff Christine Jackson.

       DONE and ORDERED this the 19th day of August 2021.

                                      /s/ Kristi K. DuBose
                                      KRISTI K. DuBOSE
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                 1
